COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00015-CV


IN THE INTEREST OF W.M., A
CHILD


                                      ------------

           FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 2012-61183-393

                                      ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

       We have considered “Appellant’s Motion for Nonsuit,” which we construe

as a motion to dismiss the appeal. It is the court’s opinion that the motion should

be granted; therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GABRIEL, JJ.

       1
       See Tex. R. App. P. 47.4.
DELIVERED: August 27, 2015




                             2